ITEMID: 001-67056
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: DÜZGÖREN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Koray Düzgören, is a Turkish national, who was born in 1947 and lives in London. He is represented before the Court by Ms Anke Julia Stock of the Kurdish Human Rights Project in London, as well as by Mr Mark Muller, Mr Tim Otty and Ms Jane Gordon, lawyers practising in London.
On 1 April 1998 the applicant, who is a journalist, together with N. A., distributed a leaflet concerning the conscientious objector O. M. U., outside the Ankara State Security Court. The applicant also handed the leaflet to the public prosecutor at the Ankara State Security Court along with a petition requesting that he be prosecuted for having committed a crime. The leaflet, entitled “Freedom to think - an initiative against the crime of thought” contained the press release issued by O. M. U on 1 September 1995. The latter had been previously convicted and sentenced on account of this press release. The relevant parts of the leaflet are as follows:
Preface and Epilogue:
“... For the purpose of defending the free expression of every kind of thought, we who have signed as publishers, convey this 'convicted' text to the people, regardless of its contents and the question whether or not we share its contents, even though some of us do not agree with some lines in it...'
The press release of O. M. U:
“Good morning, Today's press conference is not organised by the Izmir Association of the Opponents of War. The responsibility for this conference rests exclusively with me. As you know, the case, which was brought before the Ankara Military Court of the Office of the Chief of Staff where I was allegedly accused of committing the crime of 'causing unwillingness of the people to do military service', was concluded on 29 August.
...
The army, unable to deal with us through judicial methods, think that they can draw the opponents of war away from the public view. First of all, I am not a deserter; I am a 'conscientious objector'. I neither intend to do military service nor desert. There is no reason to desert, because I defend the principle that people should exercise their right not to do military service without having to go into hiding.
As to the papers given by the Recruitment Office...I am going to burn them right now before your eyes...
I am not a soldier and I will never be. Of course, I am aware that I will be summoned for military service, but until I am summoned, how many more days that will be, there will be no changes to my life style. They can find me here to take me by force. But I will resist to the end in the barracks, and I am underlining that I will refuse to do military service in any shape or fashion.”
On 1 April 1998 the public prosecutor at the Ankara State Security Court took the statement of the applicant. In his statement the applicant reiterated his petition which he had previously submitted to the prosecutor. He stated that by publishing and distributing the above-mentioned leaflet he had committed the same offence of which O. M. U. had been convicted. He contended that he agreed with the contents of the leaflet. He further pointed out that there were judgments of the European Court of Human Rights which referred to conscientious objectors. He claimed that the leaflet was not intended to dissuade people from doing military service or to incite them to desert. He further stated that in the Netherlands conscientious objectors did not do their military service, but were given other jobs. He commented that maybe in the future the same will also be true for Turkey. He concluded that his aim was to obtain the abolition of compulsory military service in Turkey.
On 4 June 1998 the military public prosecutor at the General Staff Court in Ankara filed a bill of indictment, accusing the applicant of discouraging people from performing military service. He requested that the applicant be convicted and sentenced under Article 155 of the Criminal Code and Article 58 of the Military Penal Code.
On an unspecified date, the criminal proceedings against the applicant commenced before the General Staff Military Court in Ankara. In the proceedings, the applicant reiterated his statement to the public prosecutor at the State Security Court. The applicant submitted that he was a defender of freedom of expression and challenged the independence and impartiality of the court.
On 9 March 1999 the court convicted the applicant as charged and sentenced him to two months' imprisonment and to a fine of 1,520,000 Turkish Liras (3.5 Euros).
In its reasoning, the court contended that it had competence to deal with the case pursuant to the Constitution and domestic law provisions. It also pointed out that there was no ruling of the European Court of Human Rights which concluded that military courts were extraordinary courts.
As to the merits of the case, the court considered that by distributing the leaflet containing the press release which led to O. M. U's conviction and by presenting the leaflet to the public prosecutor's office at the Istanbul State Security Court and asking the latter to take legal action, the applicant's actions were deliberate and that he had committed the offence knowingly and willingly. The court, relying on Articles 25 and 26 of the Constitution, Article 10 § 2 of the European Convention on Human Rights and Article 29 § 2 of the Universal Declaration of Human Rights, affirmed that freedom of expression and dissemination of ideas was not absolute. Citing relevant articles of the Criminal Code, the court reasoned that the provisions under which the applicant was charged pursued the aim of eliminating threats to the unity of the country, national security and sovereignty. The court observed that Article 155 of the Criminal Code was in accordance with international law and that the applicant's case fell within the scope of Article 155 of the Criminal Code.
On 19 April 1999 the applicant appealed to the Military Court of Cassation. In his appeal, the applicant, relying on Articles 6 and 10 of the European Convention on Human Rights, contended that he should not have been tried by a military court and that the act which he had committed could not be considered an offence.
On 25 May 1999 the Military Court of Cassation upheld the decision of the General Staff Military Court.
In respect of the applicant's submission that he should not have been tried by a military court, the Military Court of Cassation, referring to domestic law and to the jurisprudence of the European Court of Human Rights, ruled that the military courts had jurisdiction and competence to try the applicant.
As to the merits, the court, after having assessed the contents of the leaflet, concluded that the judgment given by the General Staff Military Court was in accordance with the law.
On 17 July 1999 the applicant left Turkey in order to avoid imprisonment. He claims that he lost his job at a television station, Channel 8, because of pressure from the army. The applicant continues to write as a columnist for a Turkish newspaper. He submits that his earnings as a columnist are significantly less than what he had earned previously with Channel 8. The applicant received compensation from Channel 8 and did not bring any civil proceedings in respect of his loss of employment.
The applicant alleges that due to his conviction he cannot return to Turkey without risking imprisonment and that his family relations have suffered as a result.
“Whoever, in circumstances other than those indicated in the foregoing Articles, publishes editorials to incite people to violate the laws of Turkey or endangers the security of the country, or issues publications or makes suggestions in order to dissuade persons from performing military service or gives speeches to this effect at public meetings or in places where people have gathered, shall be liable to imprisonment for a period of two months up to two years and to a heavy fine of 4,500 to 36,000 liras.”
“Whoever commits the offences described in Articles 153 to 161 or the offence described in Article 155 of the Criminal Code dissuading persons from performing military service by issuing publications or making suggestions or giving speeches to that effect shall be liable to be punished in accordance with the aforementioned Articles for the crime of threatening national security.”
